Title: To James Madison from Jacob Wagner, 20 September 1805
From: Wagner, Jacob
To: Madison, James


          
            Dear Sir
            Washington 20 Septr. 1805
          
          The case of the passport requested by Lafonta, to whom the enclosed packet is addressed, resembles one I sent you a few days ago, and will therefore follow its fate. The Navy Department is to furnish me with the documents to be enclosed in the letter to Mr. Monroe respecting the Huntress: they are to be the bill of lading, invoice, sailing orders, insurance &c. The London advices make it probable that some severe sanction has been added to the restraint of the colony trade by G. Britain, and that besides the direct modification of it by Executive orders, the Court of Appeals have decided new precedents of rigor upon the old doctrine. Capt. Bainbridge and some of his officers arrived her[e] last Evening and are to be entertained at a public dinner to morrow. Mr. Henry, to whom the office of Agent at Jamaica has been tendered, is traced to NewYork, whence I expect that we shall soon have his decisive answer. With great respect & attacht. yr. ob. servt.
          
            J.Wagner
          
        